United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  January 25, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-20520
                          Summary Calendar



     BILLY GEORGE WILLIAMS,

                                          Plaintiff-Appellant,

          versus

     R. CLEER; A. HICKSON, Major; J. CANTU;
     J. WEAVER; D.M. RICE, Captain;
     JACKIE DUPREE; SUSAN L. SCHUMACHER;
     MARISCAL, Officer; VAQUERA, Sergeant;
     M. JONES, Grievance Supervisor; H. WESTON,
     Assistant Warden; K. PRICE, Senior Warden.

                                             Defendants-Appellees.



           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. 4:03-CV-2315



Before GARWOOD, JOLLY and CLEMENT, Circuit Judges.

PER CURIAM:*

     Billy George Williams, Texas prisoner # 840708, confined in

the Northern District of Texas, appeals the district court’s

dismissal with prejudice of his 42 U.S.C. § 1983 civil rights

complaint (seeking damages and declaratory relief) as frivolous.



     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
On   appeal,    Williams    alleges     that   he   was   wrongly   charged    and

convicted      of   extortion,   that    while   being    housed    at   the   high

security prison he suffered mental and emotional anguish and was

not allowed contact visits, church services, proper exercise, hot

food, portions of food, television, and access to the law library,

and that there was a retaliatory hold on his inmate account.

       A district court may dismiss as frivolous a prisoner’s IFP

complaint if it lacks an arguable basis in law or fact.                  Denton v.

Hernandez, 504 U.S. 25, 31-32 (1992); Harper v. Showers, 174 F.3d
716,   718   (5th    Cir.   1999);    see    also   section   1915(e)(2)(B)(i)

(allowing dismissal of IFP action if frivolous).                    “A complaint

lacks an arguable basis in law if it is based on an indisputably

meritless legal theory, such as if the complaint alleges the

violation of a legal interest which clearly does not exist.”

Harper, 174 F.3d at 718 (internal quotation marks and citation

omitted).      This court reviews the district court’s dismissal of a

frivolous complaint for abuse of discretion.               Id.

       Williams sues various prison employees who participated in his

July 23, 2002 prison disciplinary conviction at the Ellis Unit in

the Southern District of Texas.                Williams asserts that he was

wrongly charged and convicted of extortion.                Because a favorable

judgment as to Williams’s claims would necessarily imply the

invalidity of Williams’s disciplinary conviction at which he was

sentenced, inter alia, to loss of 750 days good time credit,


                                         2
Williams    cannot   bring    a   section   1983     action   attacking   his

disciplinary proceeding and seeking damages until his conviction in

those proceedings has been expunged, reversed, or otherwise set

aside.    Heck v. Humphrey, 512 U.S. 477 (1994); Edwards v. Balisok,

520 U.S. 641, 648 (1997); Clarke v. Stalder, 154 F.3d 186, 189 (5th

Cir. 1998) (en banc).

     Williams also contends that thereafter, while being housed at

the Clements High Security Prison in the Northern District of

Texas, he suffered mental and emotional anguish and was not allowed

contact    visits,   church   services,     proper    exercise,   hot   food,

portions of food, television, and access to the law library.              The

district court dismissed these claims after determining that the

claims and parties were improperly joined and that the claims were

filed in the wrong venue.

     Although this court liberally construes pro se briefs, see

Haines v. Kerner, 404 U.S. 519, 520 (1972), this court requires

arguments to be briefed in order to be preserved.                  Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).            Because Williams

has not argued the factual basis for the district court’s dismissal

of these claims, Williams has waived that issue on appeal, see

Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir. 1999), and this

court need not address it.        See Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Williams further asserts that there is a retaliatory hold on


                                      3
his inmate account.       A claim of retaliation under section 1983

requires    an   inmate   to   “allege    the   violation     of   a   specific

constitutional right and be prepared to establish that but for the

retaliatory motive the complained of incident . . . would not have

occurred.”       Tighe v. Wall, 100 F.3d 41, 42 (5th Cir. 1996)

(internal quotation marks and citation omitted).            Personal beliefs

and   conclusional    allegations    are    not   sufficient.          Jones   v.

Greninger, 188 F.3d 322, 325 (5th Cir. 1999).               “The inmate must

produce    direct   evidence   of   motivation    or,   the   more     probable

scenario, allege a chronology of events from which retaliation may

plausibly be inferred.” Id. (internal quotation marks and citation

omitted).    Williams’s claim of retaliation fails to meet these

requirements.

      Accordingly, the district court did not abuse its discretion

in dismissing Williams’s claims as frivolous.

      However, we modify the judgment of dismissal as follows: as to

the claims relating to or complaining of the prison disciplinary

conviction, the dismissal is without prejudice to refiling at such

time as that conviction has been expunged, reversed or otherwise

set aside, see Stalder at 191; as to the claims concerning matters

at the Clements High Security Prison, the dismissal is without

prejudice to refiling in the Abilene Division of the Northern

District of Texas.

      The district court’s judgment, as so modified, is AFFIRMED.


                                      4
AFFIRMED AS MODIFIED.




          5